United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2643
                                   ___________

Chris R. Krych,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Sheryl Ramstad Hvass; Leslie M.        * District of Minnesota.
Metzen, Sued as Leslie Metzen, Judge; *
Lou Stender, Warden; Diana Lind;       *    [UNPUBLISHED]
Mark Uner; Nedra Fitzloff-Meyer, etc., *
                                       *
            Appellees.                 *
                                 ___________

                             Submitted: December 1, 2003

                                  Filed: December 12, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Chris R. Krych appeals from the District Court’s 28 U.S.C. § 1915A(b)(1)
(2000) dismissal of his civil rights complaint. We affirm in part and reverse in part.

     Krych, a Minnesota inmate, filed his 42 U.S.C. § 1983 action against
Minnesota Department of Corrections (MDOC) Commissioner Sheryl Ramstad
Hvass; Minnesota State Judge Leslie Metzen; Warden of the Minnesota Correctional
Facility (MCF) at Fairbault, Lou Stender; MDOC employees Diana Lind and Mark
Uner, who work at MCF at Moose Lake; and MDOC hearing officer Nedra Fitzloff-
Meyer. He sought damages and injunctive relief, alleging that Judge Metzen
conspired with Hvass to destroy Krych’s “legal work” and “retaliate” against him for
sending Minnesota state officials a newsletter complaining about his wrongful state-
court conviction; that Hvass violated his due process rights when she had Lind and
Uner “steal [his] legal papers and make false disciplinary reports” without having a
legitimate security concern; that Hvass “threatened [his] life” and assigned him to
administrative segregation (ad seg) “to deter [his] writing” and “for exposing/seeking
help on [his] false imprisonment”; and that his requests for “meds (cream)” were
ignored, his mail “is repeatedly being stolen,” and he is “constantly being oppressed
[and] abused.” In his written objections to the magistrate judge’s report, Krych
further stated that defendants were sued “in and out of their official capacity”; that he
is still without medical attention for pain in his testicles; and that unidentified
individuals continue to steal, delay, and otherwise interfere with his mail.

       We review de novo the District Court’s preservice dismissal for failure to state
a claim, and will affirm only if it appears beyond doubt that Krych can prove “no set
of facts” entitling him to relief. See Conley v. Gibson, 355 U.S. 41, 45–46 (1957);
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam).

        We agree with the District Court that Krych cannot recover damages against
defendants in their official capacity, see Murphy v. Arkansas, 127 F.3d 750, 754 (8th
Cir. 1997), and we also agree that Krych failed to state an injunctive-relief claim
because he did not attribute the alleged ongoing misconduct to any specific
defendant, see Nix v. Norman, 879 F.2d 429, 432–33 (8th Cir. 1989). Further, we
agree with the District Court that Krych failed to state any claim whatsoever against
Stender and Fitzloff-Meyer because he merely listed these individuals as defendants
in his complaint and did not allege they were personally involved in the constitutional
violations. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (per curiam)

                                          -2-
(court properly dismissed pro se complaint that was silent as to defendant except for
his name appearing in caption).

       We disagree, however, with the District Court’s conclusion that Krych pleaded
only official-capacity claims because Krych indicated in his objections to the
magistrate judge’s report that defendants were also sued in their individual capacities.
In this light, we find that Krych stated individual-capacity claims against Judge
Metzen, Hvass, Lind, and Uner for violation of his First Amendment rights and
against Hvass for retaliation. See Turner v. Safley, 482 U.S. 78, 89, 91 (1987)
(inmate’s First Amendment right to receive mail may be limited by legitimate
penological objectives); Leonard v. Nix, 55 F.3d 370, 374 (8th Cir. 1995) (outgoing
personal mail does not generally pose serious threat to prison order or security and
should not be restricted unless it involves escape plans, plans relating to ongoing
criminal activity, or threats of blackmail or extortion); Goff v. Burton, 7 F.3d 734,
736 (8th Cir. 1993) (officials may not retaliate against inmate for exercising
constitutional right), cert. denied, 512 U.S. 1209 (1994). Accordingly, we reverse as
to these claims and defendants.

       Finally, we conclude that Krych did not state either a denial-of-access claim,
or a claim based on his failure to receive medical treatment. See Klinger v. Dep’t of
Corr., 107 F.3d 609, 617 (8th Cir. 1997) (denial-of-access claim requires showing of
actual injury or prejudice); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995)
(section 1983 liability requires personal involvement, or allegation that supervisor
had knowledge of unconstitutional conduct and turned blind eye to it).

      Accordingly, we affirm in part, reverse in part, and remand for proceedings
consistent with this opinion.
                       ______________________________




                                          -3-